DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 16/865,843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/865,843 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/865,843 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/865,843 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/865,843 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not
disclose the front end having a first diameter and the pressure relief opening having a second diameter wherein the first diameter is greater than the second diameter as described in claims 4, 8, 14, and 15.
Likewise, the application does not teach the device constructing of plastic and having at least one barb
at the rear end as described in claims 2, 3, 6, 9, 12, 13, and 17. In addition, the application does not
disclose two pressure relief openings found to be adjacent to one another and of the same diameter as
described in claims 11, and 15. Accordingly, claims 1-17 are not entitled to the benefit of the prior
application and will have an effective filing date of 7/15/2020.
The disclosure of the prior-filed application, Application No. 16/888,770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 16/888,770 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/888,770 does not describe of a disposable dental aerosol device with a pressure relief opening formed in the body as described in claims 1, and 7. In addition, Application No. 16/888,770 does not describe the front end of the dental aerosol device having an angled opening as described in claims 1, 7, and 11. Application No. 16/888,770 also does not disclose the pressure relief opening is found to be adjacent to the opening as described in claims 1, 5, 7, 10, and 11. Further, the application does not disclose the front end having a first diameter and the pressure relief opening having a second diameter wherein the first diameter is greater than the second diameter as described in claims 4, 8, 14, and 15. Likewise, the application does not teach the device constructing of plastic and having at least one barb at the rear end as described in claims 2, 3, 6, 9, 12, 13, and 17. In addition, the application does not disclose two pressure relief openings found to be adjacent to one another and of the same diameter as described in claims 11, and 15. Accordingly, claims 1-17 are not entitled to the benefit of the prior
application and will have an effective filing date of 7/15/2020. 
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 contains the improper status identifier of (original). Claim 11 is understood to be “currently amended” due to the addition of the limitation “with the opening, first pressure relief opening, and the second pressure relief opening being in alignment” in lines 7-8. Applicant is requested to update the status identifier in subsequent versions of the claims. See MPEP 714 (II)(C).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalaf (US Publication No. 20090136895 A1).
Regarding Claim 11, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure A of Fig. 1A), a rear end having an opening (Annotated Figure A of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure A of Fig. 1A) and
a first pressure relief opening (Annotated Figure A of Fig. 1A) formed in the body adjacent to the opening in the front end (Annotated Figure A of Fig. 1A discloses that the first pressure relief is adjacent to the opening of the front end); and
a second pressure relief opening (Annotated Figure A of Fig. 1A) formed in the body adjacent to the first pressure relief opening (Annotated Figure A of Fig. 1A discloses that the second pressure relief is adjacent to the first pressure relief) with the opening, first pressure relief opening, and the second relief opening being in alignment (Annotated Figure A of Fig. 1A where it is shown as aligned horizontally or in the transverse plane)

    PNG
    media_image1.png
    768
    431
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 12, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and
further discloses the body (Fig. 1, label 102) is constructed of plastic (Par. [0019]).
Regarding Claim 14, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and
further discloses the opening of the front end (Annotated Figure A of Fig. 1A) has a first diameter
(Annotated Figure B of Fig. 1B) and the first pressure relief (Annotated Figure A of Fig. 1A) opening has a
second diameter (Annotated Figure B of Fig. 1B) and the first diameter is greater than the second
diameter (Annotated Figure B of Fig. 1B shows that the first diameter is greater than the second
diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse
measurement of something”.

    PNG
    media_image2.png
    362
    310
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 15, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and
further discloses the opening of the front end (Annotated Figure A of Fig. 1A) has a first diameter
(Annotated Figure B of Fig. 1B) and the second pressure relief (Annotated Figure A of Fig. 1A) opening
has a second diameter (Annotated Figure B of Fig. 1B; The second diameter can be represented by the
first diameter as the pressure relief openings have the same labeling 108 and implicitly teaches that
there are the same dimensions.) and the first diameter is greater than the second diameter (Annotated
Figure B of Fig. 1B shows that the first diameter is greater than the second diameter. It should be noted
that according to Oxford dictionary, diameter is defined to be “a transverse measurement of
something”.
	Regarding Claim 16, Khalaf teaches the claimed disposable dental aerosol device of claim 11 and
further discloses the first pressure relief opening (Annotated Figure A of Fig. 1A) has a first diameter
(Annotated Figure C of Fig. 1B) and the second pressure relief opening (Annotated Figure A of Fig. 1A) has a second diameter (The second diameter can be represented by the first diameter as the pressure
relief openings have the same labeling 108 and implicitly teaches that there are the same dimensions.)
and the first diameter is equal to the second diameter (The second diameter can be represented by the
first diameter as the pressure relief openings have the same labeling 108 and implicitly teaches that
there are the same dimensions. As such, they are implicitly taught to be equal size. This can be further
evidenced by Fig. 1A where the pressure relief openings (108) are of the same width and height.).

    PNG
    media_image3.png
    251
    131
    media_image3.png
    Greyscale

Annotated Figure C

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Lassing (WO 8606613 A1).
Regarding Claim 1, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure D of Fig. 1A), a rear end having an opening (Annotated Figure D of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure D of Fig. 1A) and
A pressure relief opening formed in the body (Annotated Figure D of Fig. 1A)
However, Khalaf is silent to the pressure relief opening being circular. 
Lassing discloses a saliva suction device in the same field of endeavor and further discloses a pressure relief opening being circular (Fig. 3, label 7). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the pressure opening of Khalaf to be circular as taught by Lassing to provide more suction. 

    PNG
    media_image4.png
    868
    396
    media_image4.png
    Greyscale

Annotated Figure D 
Regarding Claim 3, Khalaf and Lassing teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the body (Fig. 1 of Khalaf, label 102) is constructed of plastic (Par. [0019] of Khalaf).
Regarding Claim 4, Khalaf and Lassing teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the opening of the front end (Annotated Figure D of Fig. 1A of Khalaf) has a first diameter (Annotated Figure B of Fig. 1B of Khalaf) and the pressure relief (Annotated Figure D of Fig. 1A of Khalaf) opening has a second diameter (Annotated Figure B of Fig. 1B of Khalaf) and the first diameter is greater than the second diameter (Annotated Figure B of Fig. 1B of Khalaf shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”.
Regarding Claim 5, Khalaf and Lassing teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the pressure relief opening (Annotated Figure D of Fig. 1A of Khalaf) is adjacent (Annotated Figure D of Fig. 1A of Khalaf displays them being adjacent to one another) to the opening in the front end (Annotated Figure D of Fig. 1A of Khalaf).

Claims 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Lassing (WO 8606613 A1) and McCrary (US Patent No. 8834450 B1).
Regarding Claim 2, Khalaf and Lassing teaches the claimed disposable dental aerosol device of claim 1 but are silent to the rear end having a barb that extends away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus (Col. 2, lines 43-47; Abstract discloses that the rings (65) are used to secure the corresponding connector tube).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalaf to have a barb that extends
away from the exterior surface as taught by McCray to secure the suction device to an evacuation
apparatus.
Regarding Claim 6, Khalaf and Lassing teaches the claimed disposable dental aerosol device of claim 1 but are silent to the rear end having a barbs that extend away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices
and further discloses the suction device has barbs at the rear end that extends away from the exterior
surface (Fig. 1, labels 60-65) to secure and attach the suction device to an evacuation apparatus.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalaf to have barbs that extend
away from the exterior surface as taught by McCray to secure the suction device to an evacuation
apparatus.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of Penny (US 3965901 A). 
Regarding Claim 7, Khalaf a disposable dental aerosol device (Fig. 1, Par. [0009]) comprising:
A body having an exterior surface (Fig. 1, label 102), a front end having an angled opening (Annotated Figure D of Fig. 1A), a rear end having an opening (Annotated Figure D of Fig. 1A where the rear opening presented in Fig. 1 is connected to an evacuation device as disclosed in Par. [0022]), and a lumen (Lumen is present as material is suction through the front rear (label 110) and would go through the body towards the rear end and to an evacuation apparatus) formed between the front end and the rear end (Annotated Figure D of Fig. 1A) and
A pressure relief opening formed in the body (Annotated Figure D of Fig. 1A)
Khalaf discloses that the rear end of the body (106) is connected to an evacuation apparatus [0022]. However, Khalaf is silent to the evacuation apparatus including a dental valve having a dental aerosol receiving end which can be received in the rear end of the body. Further, Khalaf discloses that the rear end (106) is connected to passages that would be smaller in diameter to fit within the body at the rear end (Par. [0020]). 
Penny discloses a suction device in the same field of endeavor and further discloses a suction body (1) attached to an evacuation device comprising a dental valve (3, considered a valve due to regulator component 16) (col. 2; ln. 65) (See Annotated Figure E of Fig. 1 of Penny below) having a dental aerosol receiving end (10) (See Annotated Figure E of Fig. 1 of Penny) wherein the end (13) of the suction body (1) which is attached to the valve (3) is wide enough to receive the aerosol device receiving end of the dental valve(10) (“The end of connector 3 opposite suction port 7 has a tubular extension 10 with external retaining rigs 11 over which the proximal end section 13 of flexible tubular member 2 is telescoped”, col. 2; ln. 58-61) in order to provide a means to regulate the suction of the device during operation.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Khalaf to have a dental valve with a dental aerosol receiving end which fits within the rear end of the body as taught by Penny to provide suction regulation means. Further, it is noted that the modification to have the dental valve with a dental aerosol receiving end as taught by Penny to fit into the rear end by being smaller in diameter as disclosed by Khalaf to provide a tight fit connection between the two components.  

    PNG
    media_image5.png
    453
    570
    media_image5.png
    Greyscale

Annotated Figure E
Regarding Claim 8, Khalaf and Penny teaches the claimed disposable dental aerosol device of claim 11 and Khalaf further discloses the opening of the front end (Annotated Figure A of Fig. 1A of Khalaf) has a first diameter (Annotated Figure B of Fig. 1B of Khalaf) and the first pressure relief (Annotated Figure A of Fig. 1A of Khalaf) opening has a second diameter (Annotated Figure B of Fig. 1B of Khalaf) and the first diameter is greater than the second diameter (Annotated Figure B of Fig. 1B of Khalaf shows that the first diameter is greater than the second diameter. It should be noted that according to Oxford dictionary, diameter is defined to be “a transverse measurement of something”.
Regarding Claim 9, Khalaf and Penny teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the body (Fig. 1 of Khalaf, label 102) is constructed of plastic (Par. [0019] of Khalaf).
Regarding Claim 10, Khalaf and Penny teaches the claimed disposable dental aerosol device of claim 1 and Khalaf further discloses the pressure relief opening (Annotated Figure D of Fig. 1A of Khalaf) is adjacent (Annotated Figure D of Fig. 1A of Khalaf displays them being adjacent to one another) to the opening in the front end (Annotated Figure D of Fig. 1A of Khalaf).

Claims 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US Publication No. 20090136895 A1) in view of McCrary (US Patent No. 8834450 B1).
Regarding Claim 13, Khalaf teaches the claimed disposable dental aerosol device of claim 11 but is silent to the rear end having a barb that extends away from the exterior surface. 
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices and further discloses the suction device has a barb at the rear end that extends away from the exterior surface (Fig. 1, label 65) to secure and attach the suction device to an evacuation apparatus.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear end of the body of Khalaf to have a barb that extends away from the exterior surface as taught by McCray to secure the suction device to an evacuation apparatus.
Regarding Claim 17, Khalaf teaches the claimed disposable dental aerosol device of claim 11 but
is silent to the rear end having a barbs that extend away from the exterior surface.
McCrary teaches a suctioning device in the same field of endeavor of medical suction devices
and further discloses the suction device has barbs at the rear end that extends away from the exterior
surface (Fig. 1, labels 60-65) to secure and attach the suction device to an evacuation apparatus.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the rear end of the body of Khalaf to have barbs that extend
away from the exterior surface as taught by McCray to secure the suction device to an evacuation
apparatus.
Response to Arguments
Regarding applicant's arguments filed on 5/6/2022 page 7 in regards to claims 1-10 are moot in view of new grounds of rejection as necessitated by amendment. 
Regarding applicant’s arguments filed on 5/6/2022 page 7 with respect to the rejection of Claims 11-17 have been fully considered but they are not persuasive. Applicant argues that the openings as taught by Khalaf are opposing each other and are not in alignment. The office respectfully disagrees. As shown in the figure below and explained in the rejection above, the openings can be considered in alignment along the horizontal plane. 

    PNG
    media_image6.png
    864
    587
    media_image6.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772